Exhibit 10.1

PROPOSED AMERICAN LAND LEASE, INC.

2008 STOCK AWARD AND INCENTIVE PLAN

American Land Lease, Inc., a Delaware corporation, has adopted this American
Land Lease, Inc. 2008 Stock Award and Incentive Plan (the “Plan”) for the
benefit of eligible employees, consultants, advisors and directors of the
Company, the Partnership, the Company Subsidiaries and the Partnership
Subsidiaries (each as defined below).

ARTICLE 1

PURPOSE OF PLAN; DEFINITIONS

1.1 Purpose. The purpose of the Plan is to reinforce the long-term commitment to
the Company’s success of those officers (including officers who are directors of
the Company), employees, independent directors, consultants and advisors of the
Company, the Partnership, the Company Subsidiaries and the Partnership
Subsidiaries who are or will be responsible for such success; to facilitate the
ownership of the Company’s stock by such individuals, thereby reinforcing the
identity of their interests with those of the Company’s stockholders; and to
assist the Company, the Partnership, the Company Subsidiaries and the
Partnership Subsidiaries in attracting and retaining officers and employees,
directors and consultants and advisors with experience and ability.

1.2 Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below:

(a) “Administrator” means the Board, or if the Board does not administer the
Plan, the Committee in accordance with Article 2.

(b) “Board” means the Board of Directors of the Company.

(c) “Charter” means the Company’s Third Amended and Restated Certificate of
Incorporation, as may be amended or amended and restated from time to time.

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

(e) “Committee” means the Compensation Committee of the Board. If at any time
the Board shall not administer the Plan, then the functions of the Board
specified in the Plan shall be exercised by the Committee.

(f) “Company” means American Land Lease, Inc., a Delaware corporation (or any
successor corporation).

(g) “Company Employee” means any officer or employee (as defined in accordance
with Section 3401(c) of the Code) of the Company, or of any corporation that is
then a Company Subsidiary.

(h) “Company Subsidiaries” means any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain. Except with respect to Incentive
Stock Options, “Company Subsidiary” shall also mean any partnership in which the
Company and/or any Company Subsidiary owns more than fifty percent (50%) of the
capital or profits interests; provided, however, that “Company Subsidiary” shall
not include the Partnership or any Partnership Subsidiary.

(i) “Deferred Stock” means an award made pursuant to Article 7 below of the
right to receive Stock at the end of a specified deferral period.

 

A-1



--------------------------------------------------------------------------------

(j) “Effective Date” means the date provided pursuant to Article 12.

(k) “Eligible Persons” means any person eligible to participate in the Plan
pursuant to Article 4.1, including Independent Directors.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(m) “Fair Market Value” means, as of any given date, with respect to any awards
granted hereunder (i) if the Stock is admitted to trading on a national
securities exchange, Fair Market Value of the Stock on any date shall be the
closing sale price reported for the Stock on such exchange on such date or, if
no sale was reported on such date, on the last date preceding such date on which
a sale was reported, (ii) if the Stock is not admitted to trading on a national
securities exchange, but is listed for quotation on an over-the-counter
quotation system that is a National Market System (“NMS”), Fair Market Value of
the Stock on any date shall be the closing sale price reported for the Stock on
such NMS on such date or, if no sale was reported on such date, on the last date
preceding such date on which a sale was reported, (iii) if the Stock is not
admitted to trading on a national securities exchange or listed for quotation on
an over-the-counter quotation system that is an NMS, but is listed for quotation
on an over-the-counter quotation system that is not an NMS, Fair Market Value of
the Stock on any date shall be the average of the highest bid and lowest asked
prices of the Stock on such system on such date or, if no bid and ask prices
were reported on such date, on the last date preceding such date on which both
bid and ask prices were reported, unless the Administrator determines that such
method is inconsistent with Section 409A of the Code, in which case the
Administrator shall use a different valuation method based on actual
transactions in the Stock, or (iv) if the Stock is not admitted to trading on a
national securities exchange or listed for quotation on any over-the-counter
quotation system, the Administrator will determine Fair Market Value in good
faith in a manner consistent with Section 409A of the Code and, in making such
determination, the Administrator shall consider the following factors: (A) the
price at which Stock of the Company has recently been issued to purchasers other
than Employees, Directors, or Consultants, (B) the Company’s net worth,
prospective earning power, dividend–paying capacity, and non–operating assets,
if any, and (C) any other relevant factors.

(n) “Incentive Stock Option” means any Stock Option intended to be designated as
an “incentive stock option” within the meaning of Section 422 of the Code.

(o) “Independent Director” means a member of the Board who is not a Company
Employee or a Partnership Employee.

(p) “Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option, including any Stock Option that provides (as of the time such
option is granted) that it will not be treated as an Incentive Stock Option.

(q) “Participant” means any Eligible Person, or any consultant or advisor to the
Company, any Company Subsidiary, the Partnership or any Partnership Subsidiary
selected by the Administrator, pursuant to the Administrator’s authority in
Article 2 below, to receive grants of Stock Options, Stock Appreciation Rights,
Restricted Stock awards, Deferred Stock awards, Performance Shares or any
combination of the foregoing.

(r) “Partnership” means Asset Investors Operating Partnership, L.P., a Delaware
limited partnership.

(s) “Partnership Employee” means any officer or employee (as defined in
accordance with Section 3401(c) of the Code) of the Partnership, or any entity
that is then a Partnership Subsidiary.

(t) “Partnership Subsidiary” means any partnership or limited liability company
in any unbroken chain of partnerships or limited liability companies beginning
with the Partnership if each of the partnerships or limited liability companies
other than the last partnership or limited liability company in the unbroken
chain then owns more than fifty percent (50%) of the capital or profits
interests in one of the other partnerships or limited liability companies.
“Partnership Subsidiary” shall also mean any corporation in which the
Partnership and/or any Partnership Subsidiary owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of
stock.

 

A-2



--------------------------------------------------------------------------------

(u) “Performance Share” means an award of shares of Stock pursuant to Article 7
that is subject to restrictions based upon the attainment of specified
performance objectives.

(v) “Restricted Stock” means an award granted pursuant to Article 7 of shares of
Stock subject to certain restrictions.

(w) “Stock” means the Common Stock of the Company, par value $0.01 per share, or
any equity security of the Company issued or authorized to be issued in the
future (and including, in each case, any new, additional or different stock or
securities resulting from any change in corporate capitalization as listed in
Article 3.5, but excluding any warrants, options or other rights to purchase
Common Stock). Debt securities of the Company convertible into Common Stock
shall be deemed equity securities of the Company.

(x) “Stock Appreciation Right” means the right pursuant to an award granted
under Article 6 to receive an amount equal to the difference between (A) the
Fair Market Value, as of the date such Stock Appreciation Right or portion
thereof is surrendered, of the shares of Stock covered by such right or such
portion thereof, and (B) the aggregate exercise price of such right or such
portion thereof.

(y) “Stock Option” means any option to purchase shares of Stock granted pursuant
to Article 5.

(z) “Stock Ownership Limit” means the restrictions on ownership and transfer of
Stock provided in Section 6.2 of the Company’s Charter or any similar limitation
in any amendment or amendment and restatement thereof.

ARTICLE 2

ADMINISTRATION

2.1 Administrator. The Plan shall be administered by the Board or by the
Committee which shall be appointed by the Board and which shall serve at the
pleasure of the Board. To the extent necessary and desirable, the Committee
shall be composed entirely of individuals who meet the qualifications referred
to in Section 162(m) of the Code, Rule 16b-3 under the Exchange Act and the
applicable stock exchanges.

2.2 Duties and Powers of Administrator. The Administrator shall have the power
and authority to grant to Eligible Persons, pursuant to the terms of the Plan:
Stock Options, Stock Appreciation Rights, Restricted Stock, Performance Shares,
Deferred Stock, or any combination of the foregoing. In particular, the
Administrator shall have the authority to determine the terms and conditions,
not inconsistent with the terms of the Plan, of any award granted hereunder and
in its discretion, to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan as it shall from time to time deem
advisable; to interpret the terms and provisions of the Plan and any award
issued under the Plan (and any agreements relating thereto); and to otherwise
supervise the administration of the Plan.

2.3 Delegation of Authority. To the extent permitted by applicable law, the
Administrator may in its sole and absolute discretion delegate to any other
committee of the Board, any sub-committee of the Committee, the Chief Operating
Officer, Chief Executive Officer, Chief Financial Officer or Secretary of the
Company, or any one or more of them any or all of the administrative duties and
authority of the Administrator under this Plan, other than the authority to
(a) make grants under this Plan to employees who are “officers” of the Company
within the meaning of Rule 16(a)-1(b) of the Exchange Act or whose total
compensation is required to be reported to the Company’s stockholders under the
Exchange Act, (b) determine the price, timing or amount of such grants to such
person, or (c) determine any other matter required by Rule 16b-3 or
Section 162(m) of the Code to be determined in the sole and absolute discretion
of the Administrator.

 

A-3



--------------------------------------------------------------------------------

ARTICLE 3

STOCK SUBJECT TO THE PLAN

3.1 Number and Source of Shares. Subject to Article 3.3, the total number of
shares of Stock reserved and available for issuance under the Plan shall be six
hundred thousand (600,000) shares. Such shares of Stock may consist, in whole or
in part, of treasury shares, authorized and unissued shares or shares of Stock
reacquired by the Company. If any shares of Stock subject to an award granted
hereunder are forfeited, cancelled, exchanged or surrendered or if an award
granted hereunder terminates or expires without a distribution of shares of
Stock to the Participant, to the extent of any such forfeiture, cancellation,
exchange, surrender, termination or expiration, such shares shall again be
available for awards under the Plan. If shares of Stock are surrendered or
withheld as payment of either the exercise price of an award granted hereunder
and/or withholding taxes in respect of such an award, such shares of Stock shall
not be returned to the Plan and shall not be available for future awards under
the Plan. Upon the exercise of any award granted in tandem with any other award,
such related award shall be cancelled to the extent of the number of shares of
Stock as to which the award is exercised and, notwithstanding the foregoing,
such number of shares of Stock shall no longer be available for awards under the
Plan. Upon the exercise of a Stock Appreciation Right, the number of shares of
Stock reserved and available for issuance under the Plan shall be reduced by the
full number of shares of Stock with respect to which such award is being
exercised.

3.2 Limit on Incentive Stock Option Grants. In no event will more than six
hundred thousand (600,000) shares of Stock be available for issuance pursuant to
the exercise of Incentive Stock Options, subject to adjustment as provided in
this Article 3.

3.3 Limit on Awards Granted Pursuant to Article 7. The aggregate number of
shares of Stock as to which Restricted Stock, Deferred Stock and Performance
Shares may be granted pursuant to the Plan may not, subject to adjustment as
provided in this Article 3, exceed 50% of the shares available under the Plan;
provided, however, if any such shares of Stock are forfeited, cancelled,
exchanged or surrendered or if an award granted pursuant to Article 7 terminates
or expires without a distribution of shares of Stock to the Participant, to the
extent of any such forfeiture, cancellation, exchange, surrender, termination or
expiration, such Shares shall not count against the limits set forth in this
Article 3.3.

3.4 Limitation on Individual Grants. The aggregate number of shares of Stock as
to which Stock Options, Stock Appreciation Rights, Restricted Stock, Deferred
Stock and Performance Shares may be granted to any individual during any
calendar year may not, subject to adjustment as provided in this Article 3,
exceed 100% of the shares available under the Plan.

3.5 Adjustment of Awards. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in corporate
structure affecting the Stock, a substitution or adjustment shall be made in
(a) the kind and aggregate number of shares reserved for issuance under the
Plan, (b) the kind, number and option price of shares subject to outstanding
Stock Options granted under the Plan, and (c) the kind, number and purchase
price of shares issuable pursuant to awards of Restricted Stock, Deferred Stock
and Performance Shares to maintain the same estimated fair value of the award
before and after the equity restructuring. The form of such adjustment and
estimate of fair value shall be determined by the Administrator, in its sole
discretion. Such other substitutions or adjustments shall be made respecting
awards hereunder as may be determined by the Administrator, in its sole
discretion. An adjusted option price shall also be used to determine the amount
payable by the Company in connection with Stock Appreciation Rights awarded
under the Plan. In connection with any event described in this paragraph, the
Administrator may provide, in its discretion, for the cancellation of any
outstanding awards and payment in cash or other property in exchange therefor.
Any adjustment, substitution or change pursuant to this Article 3.5 made with
respect to a Stock Option intended to be an Incentive Stock Option shall be made
only the extent consistent with such intent, unless the Administrator determines
otherwise. The Administrator shall not make any adjustment, substitution or
change pursuant to this Article 3.5 that would cause any award under the Plan
that is otherwise exempt from Section 409A of the Code to become subject to
Section 409A of the Code, or that would cause an award under the Plan that is
subject to Section 409A of the Code to fail to satisfy any requirement under
Section 409A of the Code.

 

A-4



--------------------------------------------------------------------------------

ARTICLE 4

ELIGIBILITY

4.1 General Provisions. Subject to Article 3.1 and the Stock Ownership Limit,
officers (including officers who are directors of the Company), employees and
Independent Directors of, and consultants and advisors to the Company, any
Company Subsidiary, the Partnership or any Partnership Subsidiary who are
responsible for or contribute to the management, growth and/or profitability of
the business of the Company, any Company Subsidiary or any Partnership
Subsidiary, shall be eligible to be granted awards under the Plan. The
Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among the Eligible Persons,
consultants and advisors to the Company recommended by the senior management of
the Company, and the Administrator shall determine, in its sole discretion, the
number of shares covered by each award.

ARTICLE 5

STOCK OPTIONS

5.1 Option Awards. Stock Options may be granted alone or in addition to other
awards granted under the Plan. Any Stock Option granted under the Plan shall be
in such form as the Administrator may from time to time approve, and the
provisions of Stock Option awards need not be the same with respect to each
optionee. Recipients of Stock Options shall enter into an award agreement with
the Company, in such form as the Administrator shall determine, which agreement
shall set forth, among other things, the exercise price of the option, the term
of the option, the fixed number of shares of Stock subject to the Stock Option,
and provisions regarding exercisability of the option granted thereunder.

5.2 Types of Options. The Stock Options granted under the Plan may be of two
types: (a) Incentive Stock Options and (b) Non-Qualified Stock Options. The
Administrator shall have the authority to grant (x) Incentive Stock Options,
Non-Qualified Stock Options, or both types of Stock Options (in each case with
or without Stock Appreciation Rights) to Company Employees and (y) Non-Qualified
Stock Options (with or without Stock Appreciation Rights) to Partnership
Employees, and persons who are Independent Directors, consultants or advisors to
the Company, any Company Subsidiary, the Partnership or any Partnership
Subsidiary. To the extent that any Stock Option does not qualify as an Incentive
Stock Option, it shall constitute a separate Non-Qualified Stock Option. More
than one Stock Option may be granted to the same optionee and be outstanding
concurrently hereunder.

5.3 Terms and Conditions of Options. Stock Options granted under the Plan shall
contain such terms and conditions, not inconsistent with the terms of the Plan,
as the Administrator shall deem desirable, including the following:

(a) Option Price. The option price per share of Stock purchasable under a Stock
Option shall be determined by the Administrator in its sole discretion at the
time of grant, but shall not be less than one hundred percent (100%) of the Fair
Market Value of the Stock on such date. If a Company Employee owns or is deemed
to own (by reason of the attribution rules applicable under Section 424(d) of
the Code) more than ten percent (10%) of the combined voting power of all
classes of stock of the Company or any Company Subsidiary or any Partnership
Subsidiary that is a corporation and an Incentive Stock Option is granted to
such employee, the option price of such Incentive Stock Option (to the extent
required by the Code at the time of grant) shall be no less than one hundred and
ten percent (110%) of the Fair Market Value of the Stock on the date such
Incentive Stock Option is granted.

(b) Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten (10) years
after the date such Stock Option is granted; provided that if a Company Employee
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than ten percent (10%) of the combined voting power of all
classes of stock of the Company, any Company Subsidiary, the Partnership or any
Partnership Subsidiary that is a corporation and

 

A-5



--------------------------------------------------------------------------------

an Incentive Stock Option is granted to such employee, the term of such
Incentive Stock Option (to the extent required by the Code at the time of grant)
shall be no more than five (5) years from the date of grant.

(c) Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
at or after grant.

5.4 Termination of Employment or Service. If an optionee’s employment with or
service as a director of or consultant or advisor to the Company, any Company
Subsidiary, the Partnership or any Partnership Subsidiary terminates by reason
of death, disability or for any other reason, the Stock Option may thereafter be
exercised to the extent provided in the applicable award agreement, or as
otherwise determined by the Administrator.

5.5 Loans. To the extent permitted by applicable law, the Company may make loans
available to Stock Option holders in connection with the exercise of outstanding
options granted under the Plan, as the Administrator, in its discretion, may
determine. Such loans shall (a) be evidenced by promissory notes entered into by
the Stock Option holders in favor of the Company, (b) be subject to the terms
and conditions set forth in this Article 5.4 and such other terms and
conditions, not inconsistent with the Plan, as the Administrator shall
determine; provided that each loan shall comply with all applicable laws,
regulations and rules of the Board of Governors of the Federal Reserve System
and any other governmental agency having jurisdiction.

5.6 Annual Limit on Incentive Stock Options. To the extent that the aggregate
Fair Market Value (determined as of the date the Incentive Stock Option is
granted) of shares of Stock with respect to which Incentive Stock Options
granted to an Optionee under this Plan and all other option plans of the Company
or its Company Subsidiaries become exercisable for the first time by the
optionee during any calendar year exceeds $100,000, such Stock Options shall be
treated as Non-Qualified Stock Options.

5.7 Nontransferability of Stock Options. Pursuant to Article 11.6 of the Plan,
no Stock Option shall be transferable by the optionee, and all Stock Options
shall be exercisable, during the optionee’s lifetime, only by the optionee;
provided that, the Administrator may, in its sole discretion, provide for the
transferability of Stock Options under such terms and conditions as the
Administrator shall determine and set forth in the Agreement evidencing such
award. Notwithstanding the foregoing, unless permitted by the provisions of
Section 422 of the Code, no Stock Option shall be treated as an Incentive Stock
Option unless it is at all times subject to the nontransferability provisions of
Article 11.6 of the Plan.

ARTICLE 6

STOCK APPRECIATION RIGHTS

6.1 Grant of Rights. Stock Appreciation Rights may be granted either alone
(“Free Standing Rights”) or in conjunction with all or part of any Stock Option
granted under the Plan (“Related Rights”) either at or after the time of the
grant of such Stock Option. Subject to the provisions of Section 409A of the
Code, in the case of a Non-Qualified Stock Option, Related Rights may be granted
either at or after the time of the grant of such Stock Option. In the case of an
Incentive Stock Option, Related Rights may be granted only at the time of the
grant of the Incentive Stock Option.

6.2 Termination of Rights. A Related Right or applicable portion thereof granted
in conjunction with a Stock Option shall terminate and no longer be exercisable
upon the termination or exercise of the related Stock Option, except that,
unless otherwise provided by the Administrator at the time of grant, a Related
Right granted with respect to less than the full number of shares covered by a
related Stock Option shall only be reduced if and to the extent that the number
of shares covered by the exercise or termination of the related Stock Option
exceeds the number of shares not covered by the Related Right.

 

A-6



--------------------------------------------------------------------------------

6.3 Exercise of Rights.

(a) Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, an amount in cash or that number
of shares of Stock (or any combination of cash and Stock) equal in value to the
excess of the Fair Market Value as of the date of exercise over the price per
share specified in the Free Standing Right (which price shall be no less than
100% of the Fair Market Value on the date of grant) multiplied by the number of
shares of Stock in respect of which the Free Standing Right is being exercised,
with the Administrator having the right to determine the form of payment. The
number of shares of Stock subject to the Free Standing Right must be fixed on or
before the date of grant.

(b) A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Stock Option. Upon such exercise and
surrender, the Participant shall be entitled to receive up to, but not more
than, an amount in cash or that number of shares of Stock (or any combination of
cash and Stock) equal in value to the excess of the Fair Market Value as of the
date of exercise over the exercise price specified in the related Stock Option
multiplied by the number of shares of Stock in respect of which the Related
Right is being exercised, with the Administrator having the right to determine
the form of payment. Stock Options which have been so surrendered, in whole or
in part, shall no longer be exercisable to the extent the Related Rights have
been so exercised.

6.4 Terms and Conditions of Stock Appreciation Rights. Stock Appreciation Rights
shall be subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as shall be determined from time-to-time by the
Administrator; provided, however, that no Stock Appreciation Right shall be
exercisable more than ten (10) years after the date such Stock Appreciation
Right is granted.

6.5 Termination of Employment or Service. In the event of the termination of
employment or service of a Participant who has been granted one or more Free
Standing Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
at or after grant.

ARTICLE 7

RESTRICTED STOCK, DEFERRED STOCK AND PERFORMANCE SHARES

7.1 General. Restricted Stock, Deferred Stock or Performance Share awards may be
issued either alone or in addition to other awards granted under the Plan. To
the extent permitted by applicable law, in the discretion of the Administrator,
loans may be made to Participants in connection with the purchase of Restricted
Stock under substantially the same terms and conditions as provided in Article
5.4 with respect to the exercise of Stock Options.

7.2 Award Agreements. The prospective recipient of a Restricted Stock, Deferred
Stock or Performance Share award shall not have any rights with respect to such
award, unless and until such recipient has executed an agreement evidencing the
award and delivered a fully executed copy thereof to the Company, within such
period as the Administrator may specify.

7.3 Award Certificates. Except as otherwise provided below in this Article 7,
(a) each Participant who is awarded Restricted Stock or Performance Shares shall
be issued a stock certificate in respect of such shares of Restricted Stock or
Performance Shares; and (b) such certificate shall be registered in the name of
the Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such award. For avoidance of doubt,
the Administrator may require that the Participant deposit such certificate in
the Company’s or its designee’s custody during the Restricted Period.

7.4 Deferred Stock Certificates. With respect to Deferred Stock awards, at the
expiration of the Restricted Period, stock certificates in respect of such
shares of Deferred Stock shall be delivered to the participant, or his legal
representative, in a number equal to the number of shares of Stock covered by
the Deferred Stock award.

 

A-7



--------------------------------------------------------------------------------

7.5 Restrictions and Conditions. The Restricted Stock, Deferred Stock and
Performance Share awards granted pursuant to this Article 7 shall be subject to
the following restrictions and conditions as determined by the Committee:

(a) Restrictions on Transfer. Subject to the provisions of the Plan and the
Restricted Stock Award Agreement, Deferred Stock Award Agreement, Performance
Share Award Agreement or other award agreement, as appropriate, governing such
award, during such period as may be set by the Administrator commencing on the
grant date (the “Restricted Period”), the Participant shall not be permitted to
sell, transfer, pledge or assign shares of Restricted Stock, Performance Shares
or Deferred Stock awarded under the Plan; provided that the Administrator may,
in its sole discretion, provide for the lapse of such restrictions in
installments and may accelerate or waive such restrictions in whole or in part
based on such factors and such circumstances as the Administrator may determine,
in its sole discretion, including, but not limited to, the attainment of certain
performance related goals, the Participant’s termination of employment or
service, death or Disability or the occurrence of a “Change of Control” as
defined in the agreement evidencing such award.

(b) Termination of Employment or Service. The rights of holders of Restricted
Stock, Deferred Stock and Performance Share awards upon termination of
employment or service for any reason during the Restricted Period shall be set
forth in the award agreement, as appropriate, governing such awards.

ARTICLE 8

AMENDMENT AND TERMINATION

8.1 Amendment of the Plan. The Board may amend, alter or discontinue the Plan,
but no amendment, alteration, or discontinuation shall be made that would impair
the rights of a Participant under any award theretofore granted without such
Participant’s consent. No such action of the Board, unless taken with the
approval of the stockholders of the Company, may increase the maximum number of
shares that may be sold or issued under the Plan or alter the class of Employees
eligible to participate in the Plan. With respect to any other amendments of the
Plan, the Board may in its discretion determine that such amendments shall only
become effective upon approval by the stockholders of the Company, if the Board
determines that such stockholder approval may be advisable, such as for the
purpose of obtaining or retaining any statutory or regulatory benefits under
federal or state securities law, federal or state tax law or any other laws or
for the purposes of satisfying applicable stock exchange listing requirements.

8.2 Amendment of Awards. The Administrator may amend the terms of any award
theretofore granted, prospectively or retroactively, but, no such amendment
shall impair the rights of any holder without his or her consent; provided,
however, that the Committee may not reduce the exercise price of an outstanding
Stock Option or Stock Appreciation Right by amending the terms of such Stock
Option or Stock Appreciation Right or by canceling such Stock Option or Stock
Appreciation Right in exchange for the grant of a new Stock Option or Stock
Appreciation Right without first obtaining approval from the stockholders of the
Company. Notwithstanding the previous sentence, the Administrator reserves the
right to amend the terms of any award in any respect as may be necessary or
appropriate to avoid adverse tax consequences under Section 409A of the Code.

ARTICLE 9

UNFUNDED STATUS OF THE PLAN

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

 

A-8



--------------------------------------------------------------------------------

ARTICLE 10

GENERAL PROVISIONS

10.1 Representations. The Administrator may require each person purchasing
shares pursuant to a Stock Option to (a) represent and warrant to and agree with
the Company in writing that such person is acquiring the shares without a view
to distribution thereof, and (b) represent and warrant to and agree with the
Company regarding such other Federal or state securities law requirements or
other legal or regulatory compliance matters as the Administrator may deem
necessary or advisable. The certificates for such shares may include any legend
which the Administrator deems appropriate to reflect any restrictions on
transfer.

10.2 Legends. All certificates for shares of Stock delivered under the Plan
shall be subject to such stock-transfer orders and other restrictions as the
Administrator may deem advisable under the rules, regulations, and other
requirements of the Securities Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable Federal or state securities
law, and the Administrator may cause a legend or legends to be placed on any
such certificates to make appropriate reference to such restrictions.

10.3 Other Plans; No Guarantee of Engagement. Nothing contained in the Plan
shall prevent the Board from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases. The adoption of the Plan shall not confer upon any director,
employee, consultant or advisor of the Company, any Company Subsidiary or any
Partnership or Partnership Subsidiary any right to continued employment with or
service as a director to the Company, any Company Subsidiary or any Partnership
or Partnership Subsidiary, as the case may be, nor shall it interfere in any way
with the right of the Company, any Company Subsidiary, the Partnership or any
Partnership Subsidiary to terminate the employment or service of any of its
directors, employees, consultants or advisors at any time.

10.4 Withholding Requirements. Each Participant shall, no later than the date as
of which the value of an award first becomes includible in the gross income of
the Participant for Federal income tax purposes, pay to the Company, any Company
Subsidiary, the Partnership or any Partnership Subsidiary (as the case may be),
or make arrangements satisfactory to the Administrator regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to the award. The obligations of the Company under the Plan shall be
conditional on the making of such payments or arrangements, and the Company, any
Company Subsidiary, the Partnership or any Partnership Subsidiary shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant. With the approval of the
Administrator, a Participant may satisfy the foregoing requirement by electing
to have the Company withhold from delivery of shares of Stock or by delivering
already owned unrestricted shares of Common Stock, in each case, having a value
equal to the minimum amount of tax required to be withheld. Such shares shall be
valued at their Fair Market Value on the date of which the amount of tax to be
withheld is determined. Fractional share amounts shall be settled in cash.

10.5 No Liability. To the fullest extent permitted by applicable law, no member
of the Board or the Committee, or any director, officer, employee, partner or
manager of the Company, any Company Subsidiary, the Partnership or any
Partnership Subsidiary shall be liable, responsible or accountable in damages or
otherwise for any determination made or other action taken or any failure to act
by such person so long as such person is not determined to be guilty by a final
adjudication of willful misconduct with respect to such determination, action or
failure to act.

10.6 Indemnification. To the fullest extent permitted by applicable law, no
member of the Board or the Administrator, nor any officer or employee of the
Company acting on behalf of the Board or the Administrator (through delegated
authority or otherwise), shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Administrator and each and any officer
or employee of the Company acting on their behalf shall (through

 

A-9



--------------------------------------------------------------------------------

delegated authority or otherwise), to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination or interpretation.

10.7 Nonqualified Deferred Compensation. Although the Company intends to
administer the Plan so that Stock Options, Stock Appreciation Rights, Restricted
Stock, Performance Shares, and Deferred Stock (and any combination of the
foregoing) issued under the Plan will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Company does not warrant that any
such award under the Plan will qualify for favorable tax treatment under
Section 409A of the Code or any other provision of federal, state, local or
non-United States law. The Company shall not be liable to any Participant for
any tax, interest, or penalties the Participant may owe as a result of the
grant, holding, vesting, exercise or payment of any Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Shares, Deferred Stock (or any
combination of the foregoing) issued under the Plan.

ARTICLE 11

MISCELLANEOUS

11.1 Compliance With Laws.

(a) The obligation of the Company to sell or deliver Stock with respect to any
award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable Federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

(b) Each award is subject to the requirement that, if at any time the
Administrator determines, in its absolute discretion, that the listing,
registration or qualification of Stock issuable pursuant to the Plan is required
by any securities exchange or under any state or Federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an award or the issuance of
Stock, no such award shall be granted, payment made or Stock issued, in whole or
in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Administrator.

(c) In the event that the disposition of Stock acquired pursuant to the Plan is
not covered by a then current registration statement under the Securities Act of
1933, as amended (the “Securities Act”) and is not otherwise exempt from such
registration, such Stock shall be restricted against transfer to the extent
required by the Securities Act or regulations thereunder, and the Committee may
require a grantee receiving Stock pursuant to the Plan, as a condition precedent
to receipt of such Stock, to represent to the Company in writing that the Stock
acquired by such grantee is acquired for investment only and not with a view to
distribution.

11.2 No Rights to Awards; No Stockholder Rights. No Eligible Person shall have
any claim to be granted any award under the Plan, and there is no obligation for
uniformity or parity of treatment of grantees. Except as provided specifically
herein, a grantee or a transferee of an award shall have no rights as a
stockholder with respect to any shares covered by the award until the date of
the issuance of a stock certificate to him for such shares.

11.3 Ownership and Transfer Restrictions. Shares acquired through the
realization of awards granted under the Plan shall be subject to the
restrictions on ownership and transfer set forth in the Company’s Charter. The
Committee (or the Board, in the case of Non-Qualified Stock Options granted to
Independent Directors), in its sole and absolute discretion, may impose such
additional restrictions on the ownership and transferability of the shares
issuable pursuant to Plan awards as it deems appropriate. Any such restriction
shall be set forth in the respective award agreement and may be referred to on
the certificates evidencing such shares. The Committee may require a Participant
to give the Company prompt notice of any disposition of shares of Stock acquired
by

 

A-10



--------------------------------------------------------------------------------

exercise of an Incentive Stock Option within (a) two (2) years from the date of
granting such option to such Participant, or (b) one (1) year after the transfer
of such shares to such Participant. The Committee may direct that the
certificates evidencing shares acquired by exercise of a Stock Option refer to
such requirement to give prompt notice of disposition.

11.4 Restrictions on Ownership. A Stock Option is not exercisable (and an award
may not otherwise be realized) if, in the sole and absolute discretion of the
Committee, the exercise of such Option or realization of such award would likely
result in any of the following:

(a) the Participant’s ownership of Stock being in violation of the Stock
Ownership Limit set forth in the Company’s Charter; or

(b) income to the Company that could impair the Company’s status as a “real
estate investment trust,” within the meaning of Sections 856 through 860 of the
Code.

Notwithstanding any other provision of this Plan, a Participant shall have no
rights under this Plan to acquire Stock that would otherwise be prohibited under
the Company’s Charter.

11.5 Approval of Plan by Stockholders. The Plan remains subject to, and
contingent upon approval of the Company’s stockholders, which approval must
occur within twelve months of the date the Plan is approved by the Board.

11.6 Nontransferability. Except as otherwise provided herein, awards shall not
be transferable by a Participant except by will or the laws of descent and
distribution, pursuant to a qualified domestic relations order as defined under
the Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder, and shall be exercisable during the lifetime
of a Participant only by such Participant or his guardian or legal
representative. Notwithstanding anything to the contrary herein, no awards
granted hereunder shall be transferable for consideration.

11.7 Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.

ARTICLE 12

EFFECTIVE DATE OF THE PLAN

The Plan was approved and adopted by the Board on March 27, 2008, and shall be
effective (the “Effective Date”) as of April 30, 2008, the date the Company’s
stockholders formally approved the Plan.

ARTICLE 13

TERM OF THE PLAN

No Stock Option, Stock Appreciation Right, Restricted Stock, Deferred Stock or
Performance Share award shall be granted pursuant to the Plan on or after the
tenth anniversary of the Effective Date, but awards theretofore granted may
extend beyond that date.

 

A-11